
	

113 HR 1478 IH: Member of Congress Pay Sequestration and Fairness Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1478
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Ms. Norton (for
			 herself, Mr. Langevin, and
			 Ms. DelBene) introduced the following
			 bill; which was referred to the Committee
			 on the Budget
		
		A BILL
		To amend part C of the Balanced Budget and Emergency
		  Deficit Control Act of 1985 to include the pay of Members of Congress within
		  the coverage of the provisions of such Act which provide for budget enforcement
		  through sequestration.
	
	
		1.Short titleThis Act may be cited as the
			 Member of Congress Pay Sequestration
			 and Fairness Act.
		2.Inclusion of member
			 pay among accounts subject to budget enforcement through sequestration
			(a)InclusionParagraph (11) of section 250(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)) is
			 amended by inserting before the period the following: , and such term
			 includes any item for the pay of Senators or Representatives in, or Delegates
			 or the Resident Commissioner to, the Congress.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to any sequestration occurring under
			 part C of the Balanced Budget and Emergency Deficit Control Act of 1985 during
			 the One Hundred Fourteenth Congress or any succeeding Congress.
			
